UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4622


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN CABRAL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:08-cr-00052-BR-1)


Submitted:   February 5, 2013              Decided:   February 27, 2013


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Cabral,        Jr.,        appeals      the     twenty-four    month

statutory maximum sentence imposed by the district court upon

revocation of his term of supervised release.                           On appeal, Cabral

contends       that    the   district        court’s        sentence    was   procedurally

unreasonable. *        Finding no error, we affirm.

               The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                             United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                            Thus, we

assume    “a    deferential         appellate          posture   concerning     issues   of

fact and the exercise of [that] discretion,” United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks omitted), and will affirm unless the sentence is “plainly

unreasonable” in light of the applicable 18 U.S.C. § 3553(a)

(2006)    factors.           461    F.3d     at       437   (internal    quotation    marks

omitted).

               We     must    “first       decide           whether    the    sentence   is

unreasonable.”          Id. at 438.          In doing so, “we follow generally

the   procedural        and        substantive          considerations”       employed   in

reviewing original sentences.                     Id.       A sentence is procedurally

reasonable if the district court has considered the advisory


      *
       Cabral does not challenge the substantive reasonableness
of the sentence



                                                  2
policy statements contained in Chapter 7 of the U.S. Sentencing

Guidelines Manual (USSG) and the applicable § 3553(a) factors,

id. at 439, and has adequately explained the sentence chosen,

though it need not explain the sentence in as much detail as

when imposing the original sentence.             Thompson, 595 F.3d at 547.

If we determine that the sentence is not unreasonable, we will

affirm.     Crudup, 461 F.3d at 439.

            Applying       our   deferential     standard   of      review,   we

conclude that Cabral’s sentence was not unreasonable, much less

plainly so.     A revocation sentence is designed not to punish the

defendant     for   the     crime   underlying     the   supervised     release

revocation but to punish the defendant’s failure to abide by the

terms of his supervised release.            Crudup, 461 F.3d at 438; USSG

ch. 7, pt. A, introductory cmt. 3(b) (2012).                     Moreover, the

district court has “broad discretion to . . . impose a term of

imprisonment up to the statutory maximum.”               Crudup, 461 F.3d at

439 (internal quotation marks omitted).               We conclude that the

district court did not abuse its broad discretion in imposing

the statutory maximum of twenty-four months’ imprisonment upon

revocation of Cabral’s term of supervised release.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with      oral   argument   because   the   facts    and   legal




                                       3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4